Case 2:19-cv-06906-VAP-GJS Document 21-2 Filed 10/07/19 Page 1 of 4 Page ID #:109



     1   LAWRENCE M. HADLEY State Bar No. 157728
                                               -




         lhadleyZIjglaserweil .com
         JUSTIN P. THIELE State Bar No. 311787
                                   -



         jthie1e(g1aserweil corn
                              .


     3   GLASEIZ WElL FINK HOWARD
            AVCHEN & SHAPIRO LLP
     4    10250 Constellation Boulevard, 19th Floor
          Los Angeles, California 90067
         Telephone: (310) 553-3000
         Facsimile: (310) 556-2920
     6
         CARTER LEDYARD & MILBURN LLP
     7   John M. Griern, Jr. (admitted pro hac vice)
         griemclrn. corn
     8   2 Wall Street
         New York, New York 10005
     9   (212)732-3200
    10   Attorneys for Defendants
         Museum ofDream Space, LLC, and Dahooo American Corp.
    11
                                        UNITED STATES DISTRICT COURT
    12
                                       CENTRAL DISTRICT OF CALIFORNIA
    13
                                                   WESTERN DIVISION
    14
          TEAMLAB, INC., a Japanese                          CASE NO.: 2:l9-cv-06906-VAP-GJS
    15    corporation,
                                                             Hon. Virginia A. Phillips
    16                            Plaintiff,
                                                             DECLARATION OF JOHN M.
    17    v.                                                 GRIEM, JR.
    18    MUSEUM OF DREAM SPACE, LLC, a                      DATE:   November 4, 2019
          California limited liability company, and          TIME:   2:00 pm
    19    DAH000 AMERICAN                                    COURTROOM: 8A
          CORPORATION, an Illinois corporation,
    20                                                       TRIAL DATE:        Not set.
                                  Defendants.
    21




    23    J, John M. Griem, Jr., declare as follows:
    24            1.    I am a Partner at Carter Ledyard & Milbum LLP, and I represent
    25    defendants Museum of Dream Space, LLC and Dahooo American Corporation
    26
          (“Defendants”). I have been granted permission to appear before this Court pro hac
    27    vice.
    28
               DECLARATION OF JOHN M. GRIEM, JR. IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
                                         PURSUANT TO RULE 12(B)(6)

  8823357.1
Case 2:19-cv-06906-VAP-GJS Document 21-2 Filed 10/07/19 Page 2 of 4 Page ID #:110



                2.    I submit this declaration in support of Defendants’ Motion to Dismiss
     2   Plaintiffs Complaint pursuant to Rule l2(b)(l) of the Federal Rules of Civil
     3   Procedure.
    4           3.    Annexed hereto as Exhibit 1 is a true and correct copy of a screenshot of
     5   a webpage on the teamLab website publicizing teamLab’s “Transcending
     6   Boundaries” show at the Pace Gallery in London that took place January 25      —   March
     7   11, 2017, which webpage is available at: https://www.teamlab.art/e/pacelondon/ (last
     8   visited Oct. 7, 2019).
     9          4.    Annexed hereto as Exhibit 2 is a true and correct copy of a screenshot of
    10   a webpage on the teamLab website depicting and describing an exhibit titled
    ii   “Universe of Water Particles, Transcending Boundaries,” which webpage is available
    12   at: https://www.teamlab.art/w/waterparticles-transcending/ (last visited Oct. 7, 2019).
    13          5.    Annexed hereto as Exhibit 3 is a true and correct copy of a screenshot of
    14   a webpage on the teamLab website depicting and describing an exhibit titled “Flowers
    15   and People, Cannot be Controlled but Live Together    —   Transcending Boundaries, A
    16   Whole Year per Hour,” which webpage is available at:
    17   https ://www.teamlab.art/w/flowerandpeople-transcendingboundaries/ (last visited
    18   Oct.7,2019).
    19          6.    Annexed hereto as Exhibit 4 is a true and correct copy of a screenshot of
   20    a webpage on the teamLab website depicting and describing an exhibit titled “Crystal
   21    Universe,” which webpage is available at: https ://www.teamlab. art/w/crystaluniverse/
   22    (last visited Oct. 7, 2019).
   23           7.    This motion is made following the conference of counsel pursuant to
   24    Local Rule 7-3, which took place on October 3, 2019.
   25

   26

   27

   28                                               1
             DECLARATION OF JOHN M. GRIEM, JR. IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
                                       PURSUANT TO RULE 12(B)(6)

 8823357.1
Case 2:19-cv-06906-VAP-GJS Document 21-2 Filed 10/07/19 Page 3 of 4 Page ID #:111



     1          I declare under penalty of perjury that the foregoing is true and correct.
          Executed on October 7, 2019.
     -3



     4




     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

   20

   21




   23

   24

   25

   26

   27

   28                                                2
             DECLARATION OF JOHN M. GRIEM, JR. IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
                                       PURSUANT TO RULE 12(B)(6)

 8823357.1
Case 2:19-cv-06906-VAP-GJS Document 21-2 Filed 10/07/19 Page 4 of 4 Page ID #:112




     7


     3

     4




     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

   20

   21

   22

   23

   24

   25

   26

   27

   28
             DECLARATION OF JOHN M. GRIEM, JR. IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
                                       PURSUANT TO RULE 12(B)(6)

 8823357.1
